           Case 1:19-cr-00077-LM Document 42 Filed 09/09/21 Page 1 of 13




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE


United States of America

      v.                                             Criminal No. 19-cr-077-LM-1
                                                     Opinion No. 2021 DNH 142 P
Chinedu Ihejiere




                                     ORDER

      The defendant, Chinedu Ihejiere, moves for compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i). See doc. nos. 34 and 38. Ihejiere argues that his medical

conditions—in particular his kidney transplant and subsequent immunosuppressant

medications—give rise to an extraordinary and compelling reason for a sentence

reduction because they place him at high risk of severe illness should he contract

COVID-19. The government assents to Ihejiere’s motion. See doc. no. 40. The court

held an uncontested hearing via video on Ihejiere’s motion on September 7, 2021.

For the reasons explained below, Ihejiere’s motion is granted.



                            STANDARD OF REVIEW

      A court may grant a sentence reduction, otherwise known as “compassionate

release,” under 18 U.S.C. § 3582(c)(1)(A). That statute provides in relevant part:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant’s behalf or the lapse of 30 days from the
      receipt of such a request by the warden of the defendant’s facility,

                                          1
          Case 1:19-cr-00077-LM Document 42 Filed 09/09/21 Page 2 of 13




      whichever is earlier, may reduce the term of imprisonment (and may
      impose a term of probation or supervised release with or without
      conditions that does not exceed the unserved portion of the original term
      of imprisonment), after considering the factors set forth in section
      3553(a) to the extent that they are applicable, if it finds that—

             (i)    extraordinary and compelling reasons warrant such a
                    reduction;
             ...

      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

      Where a prisoner properly files a motion for compassionate release, the

statute imposes two requirements before the court may grant his motion. First,

there must be “extraordinary and compelling reasons” for a sentence reduction. 18

U.S.C. § 3582(c)(1)(A). At this step, the court has “‘broad discretion to determine

what constitutes an extraordinary and compelling reason under § 3582(c)(1)(A)’ and

may consider ‘any’ of the defendant’s reasons for release,” regardless of whether

those reasons are consistent with the Sentencing Commission’s policy statement on

compassionate release. United States v. Fields, ___ F. Supp. 3d ___, 2021 WL

3518832, at *6 (D.N.H. Aug. 9, 2021) (quoting United States v. Trenkler, No. CR 92-

10369 WES, 2021 WL 1811652, at *7 (D. Mass. May 6, 2021)).1 Second, the court

must “consider[ ] the factors set forth in section 3553(a) to the extent they are

applicable.” 18 U.S.C. § 3582(c)(1)(A). The defendant bears the burden of showing




      1 The statute prohibits a court from considering rehabilitation alone. See 28
U.S.C. § 994(t).
                                           2
        Case 1:19-cr-00077-LM Document 42 Filed 09/09/21 Page 3 of 13




he is entitled to a sentence reduction. Trenkler, 2021 WL 1811652 at *7; United

States v. Hilow, No. 15-CR-170-JD, 2020 WL 2851086, at *3 (D.N.H. June 2, 2020).



                                 BACKGROUND

      Ihejiere pled guilty to Conspiracy to Commit Bank Fraud under 18 U.S.C.

§§ 1349 and 1344, following a scheme where he defrauded individuals of over

$69,000. He has accepted responsibility for his crime and exhibited remorse.

      On January 3, 2020, the court sentenced Ihejiere to 25 months’ incarceration

followed by three years of supervised release. Ihejiere’s self-surrender date was

delayed as the Bureau of Prisons (“BOP”) attempted to find space for him in an

appropriate facility (given his medical conditions). During this delay, the COVID-

19 pandemic began. Ihejiere began his period of incarceration at FMC Devens on

June 30, 2020, and his release date is April 7, 2022. Accounting for good time

credit, he is eligible for home detention in approximately 4 months (on January 22,

2022) and has served 65 percent of his sentence.

      Ihejiere has a lengthy history of criminal charges for fraudulent behavior.

However, before sentencing the probation officer found that Ihejiere made a

satisfactory adjustment to supervision with no issues of non-compliance, “clearly

demonstrated acceptance of responsibility for the offense,” and was a low risk for

recidivism. Doc. no. 19.

      While incarcerated, Ihejiere tested positive for COVID-19 and he reported

“mild symptoms.” He is now fully vaccinated. He has had no disciplinary


                                          3
         Case 1:19-cr-00077-LM Document 42 Filed 09/09/21 Page 4 of 13




infractions. He complied with the law while on release prior to his incarceration

and has had no disciplinary issues while in prison.



                                     DISCUSSION

       As a threshold matter, BOP denied Ihejiere’s request for a sentence reduction

on July 19, 2021, so he has exhausted his administrative remedies and his motion is

properly before the court. See 18 U.S.C. § 3582(c)(1)(A). The court now considers:

(1) whether there are extraordinary and compelling reasons for a sentence

reduction; and (2) whether early release would be consistent with applicable

sentencing factors under § 3553(a). Id.



I.     Extraordinary and Compelling Reasons

       In the context of the COVID-19 pandemic, courts have held that a

generalized risk of infection by the virus is not, by itself, sufficient to constitute an

extraordinary and compelling reason for a sentence reduction. See United States v.

Ramirez, 459 F. Supp. 3d 333, 337-38 (D. Mass. 2020) (collecting cases). “On the

other hand, a combination of health and age factors that put a prisoner at a

substantially higher risk due to COVID-19 along with a documented risk of the

disease in the facility where the defendant is incarcerated may demonstrate

extraordinary and compelling reasons to reduce the prisoner’s sentence.” United

States v. Bischoff, 460 F. Supp. 3d 122, 125 (D.N.H. 2020).




                                            4
          Case 1:19-cr-00077-LM Document 42 Filed 09/09/21 Page 5 of 13




      When determining whether a defendant is at a particularly high risk of

experiencing a severe illness from COVID-19, courts have generally looked to the

CDC guidelines. See, e.g., United States v. Patten, Crim. No. 18-cr-073-LM-1, 2021

WL 275444, at *3 (D.N.H. Jan. 27, 2021). Based on information known at this time,

the CDC has identified certain underlying medical conditions that increase or may

increase the risk of suffering a severe case of COVID-19.2 The CDC states that

persons who have had a solid organ transplant are more likely to get severely ill

from COVID-19.3 Additionally, persons with a weakened immune system from

prolonged use of corticosteroids, persons who are obese, and persons who have

hypertension can be more likely to become severely ill from COVID-19.4

      Ihejiere suffers from all these conditions: solid organ transplant, weakened

immune system, obesity, and hypertension. The government’s medical expert, Dr.

Muir, confirmed that, according to CDC recommendations, there is a high risk that

Ihejiere will suffer adverse consequences if he contracts COVID-19.5




      2  CDC, People with Certain Medical Conditions, https://www.cdc.gov/
coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
(last visited Sept. 7, 2021).

      3   Id.

      4   Id.

      5  Even BOP acknowledged the severity of Ihejiere’s conditions. In its denial
of Ihejiere’s release request, BOP wrote: “A review of your medical record indicates
that you have a condition with an end-of-life trajectory; however, you do not have
end-of-life indicators that would establish a prognosis of terminal. You have a
medical history of a kidney transplant, hypertension, glaucoma, aneurysm (reported
stable with annual neuro follow-ups), and peripheral vascular disease.”
                                          5
        Case 1:19-cr-00077-LM Document 42 Filed 09/09/21 Page 6 of 13




      Courts have found that solid organ transplants are an extraordinary and

compelling reason for release, even if a defendant has previously been infected with

COVID-19 and is now vaccinated. For example, Judge Settle in the Western

District of Washington released a vaccinated defendant who had contracted COVID-

19 because his kidney transplant and associated immunosuppressant medication

(along with other health factors) made him vulnerable to severe illness from

COVID-19. See United States v. Sandoval, No. CR14-5105 BHS, 2021 WL 673566,

at *5 (W.D. Wash. Feb. 22, 2021); see also United States v. Cosgrove, 454 F. Supp.

3d 1063, 1063 (W.D. Wash. 2020) (granting motion for compassionate release for a

transplant recipient); United States v. Salley, No. CR 19-688, 2020 WL 7024253, at

*11 (E.D. Pa. Nov. 30, 2020) (granting compassionate release to a pretrial detainee

with a kidney transplant). Further, courts have granted compassionate release to

partially vaccinated prisoners based on their particular medical vulnerabilities.

See, e.g., United States v. Kafi, No. 17-20432, 2021 WL 2292319, at *1 (E.D. Mich.

June 4, 2021) (releasing partially vaccinated defendant with type two diabetes,

Hyperlipidemia, and neurocognitive disorders including dementia); United States v.

Parish, No. CR 2:07-0578-RMG, 2021 WL 1152960, at *1 (D.S.C. Mar. 17, 2021)

(releasing partially vaccinated defendant who had survived COVID-19 and suffered

from diabetes, obesity, hypertension, atrial fibrillation, chronic kidney disease, and

coronary artery disease).

      Although Ihejiere has had COVID-19 and is fully vaccinated, Ihejiere argues

that he should be treated as unvaccinated because many transplant recipients may



                                           6
          Case 1:19-cr-00077-LM Document 42 Filed 09/09/21 Page 7 of 13




not get antibody protection from vaccination.6 After two vaccine doses, “[f]orty-six

percent of transplant patients have had no evidence whatsoever that they had an

antibody response to the vaccine.”7 The fact that Ihejiere voluntarily agreed to be

vaccinated is laudable and is evidence that he makes responsible decisions with

respect to his own medical care and with respect to the safety of others around him.

      Accordingly, the court finds that Ihejiere has shown an extraordinary and

compelling reason for release because his medical conditions, in particular his

kidney transplant and subsequent immunosuppressant medications, place him at

high risk of severe illness should he contract COVID-19. The government agrees

that Ihejiere has shown an extraordinary and compelling reason for release.




      6  Brian J. Boyarsky, et al., Antibody Response to 2-Dose SARS-CoV-2 mRNA
Vaccine Series in Solid Organ Transplant Recipients, 325 JAMA 2204, 2206 (June
1, 2021) (finding that “a substantial proportion of transplant recipients likely
remain at risk for COVID-19 after 2 doses of mRNA vaccine”),
https://jamanetwork.com/journals/jama/fullarticle/2779852.

      7  Maria Godot, “Vaccination Against COVID ‘Does Not Mean Immunity’ For
People With Organ Transplants,” NPR (March 7, 2021),
https://www.npr.org/sections/health-shots/2021/05/07/994260770/vaccination-
against-covid-does-not-mean-immunity-for-people-with-organ-
transplan#:~:text=COVID%20Vaccines%20May%20Not%20Be,%3A%20Shots%20%
2D%20Health%20News%20%3A%20NPR&text=Hourly%20News-
,COVID%20Vaccines%20May%20Not%20Be%20Protective%20For%20Organ%20Tr
ansplant%20Recipients,something%20akin%20to%20normal%20life.https://www.we
stlaw.com/Document/N41D903007E3111DBBEB6A645BDDA87CA/View/FullText.h
tml?transitionType=Default&contextData=(sc.Default)&VR=3.0&RS=da3.0https://w
ww.westlaw.com/Document/N41D903007E3111DBBEB6A645BDDA87CA/View/Full
Text.html?transitionType=Default&contextData=(sc.Default)&VR=3.0&RS=da3.0
                                          7
         Case 1:19-cr-00077-LM Document 42 Filed 09/09/21 Page 8 of 13




II.    Sentencing Factors

       The court must next consider whether a sentence reduction would be

consistent with applicable sentencing factors outlined in 18 U.S.C. § 3553(a). See

18 U.S.C. § 3582(c)(1)(A). The applicable § 3553(a) factors include the nature and

circumstances of a defendant’s offense, their personal history and characteristics,

and considerations such as promoting respect for the law, providing just

punishment, affording adequate deterrence, providing protection to the public from

further crimes of the defendant, and providing the defendant with needed training,

medical care, and other treatment in the most effective way. 18 U.S.C. § 3553(a)(1)-

(2).

       Ihejiere’s offense was serious, but it did not involve physical harm or threats

of harm to others. He has accepted responsibility for his crime and has exhibited

remorse. He complied with the law while on pretrial release and has had no

infractions while incarcerated. Based on his recent history and excellent familial

support, Ihejiere is not at a high risk of recidivism. Although his criminal history

shows repeated instances of financial fraud, Ihejiere has now served the longest

sentence of his life and faces a large restitution obligation. He has served 65

percent of his sentence after accounting for good time credit. He is eligible for home

detention in only four months. For all these reasons, Ihejiere’s release is not

inconsistent with the sentencing factors. See 18 U.S.C. § 3553(a)(1)-(2).




                                           8
         Case 1:19-cr-00077-LM Document 42 Filed 09/09/21 Page 9 of 13




      Moreover, Ihejiere will require continued long-term medical care regardless

of whether he contracts COVID-19. One of the sentencing factors, providing a

defendant “with needed medical care . . . in the most effective manner,” weighs

heavily in favor of release. 18 U.S.C. 3553(a)((2)(D). If released, Ihejiere will be

able to continue care with the excellent Massachusetts facilities that successfully

performed his kidney transplant. Id. Further, once Ihejiere is released he can

begin to pay back the large restitution amount that he owes for his crime. 18 U.S.C.

§3553(a)(7) (courts should consider at sentencing “the need to provide restitution to

any victims”).

      Reducing Ihejiere’s sentence to time served adequately meets the goals of

sentencing given the proportion of his sentence he has already served, his recent

compliance with the law and good behavior while incarcerated, and the serious

nature of his medical conditions.



                                       CONCLUSION

      For the reasons above and the reasons stated in the government’s

concurrence, Ihejiere’s assented-to motion for compassionate release (doc. nos. 34,

38) is granted as follows:

   1. Ihejiere’s sentence will be reduced to time served.

   2. Ihejiere will be placed on supervised release for a term of three years.

   3. During the term of supervised release, Ihejiere shall be subject to the

      Conditions of Release as set forth in Appendix A.


                                           9
          Case 1:19-cr-00077-LM Document 42 Filed 09/09/21 Page 10 of 13




      4. Ihejiere will serve approximately the first seven months of his supervised

         release on home confinement until April 7, 2022, which is equivalent to what

         his discharge date would have been from BOP.

      5. BOP shall release Ihejiere immediately following processing.

      6. The court will issue an amended criminal judgment.


         SO ORDERED.




                                         __________________________
                                         Landya McCafferty
                                         United States District Judge




September 9, 2021

cc:      Counsel of Record




                                           10
       Case 1:19-cr-00077-LM Document 42 Filed 09/09/21 Page 11 of 13




United States of America v. Chinedu Ihejiere, 19-cr-077-LM-1

                                   APPENDIX A

CONDITIONS OF RELEASE

While under supervision, the defendant must comply with the following mandatory
conditions:

   1. The defendant must not commit another federal, state, or local crime.

   2. The defendant must not unlawfully possess a controlled substance.

   3. The defendant must refrain from any unlawful use of a controlled substance.

   4. The defendant shall not possess a firearm, ammunition, destructive device, or
      any other dangerous weapon.

   5. The defendant must cooperate in the collection of DNA as directed by the
      probation officer.

While under supervision, the defendant must also comply with the following
standard conditions of supervision that have been adopted by this court:

   1. The defendant must report to the probation office in the federal judicial
      district where he is authorized to reside within 72 hours of his release from
      imprisonment, unless the probation officer instructs him to report to a
      different probation office or within a different time frame.

   2. After initially reporting to the probation officer, the defendant will receive
      instructions from the court or probation officer about how and when he must
      report to the probation officer, and he must report to the probation officer as
      instructed.

   3. The defendant must not knowingly leave the federal judicial district where he
      is authorized to reside without first getting permission from the court or
      probation officer.

   4. The defendant must answer truthfully the questions asked by his probation
      officer.

   5. The defendant must live at a place approved by the probation officer. If he
      plans to change where he lives or anything about his living arrangements

                                          1
    Case 1:19-cr-00077-LM Document 42 Filed 09/09/21 Page 12 of 13




   (such as the people he lives with), he must notify the probation officer at least
   10 days before the change. If notifying the probation officer in advance is not
   possible due to unanticipated circumstances, he must notify the probation
   officer within 72 hours of becoming aware of a change or expected change.

6. The defendant must allow the probation officer to visit him at any time at his
   home or elsewhere, and he must permit the probation officer to take any
   items prohibited by the conditions of his supervision that the probation
   officer observes in plain view.

7. The defendant must work full time (at least 30 hours per week) at a lawful
   type of employment, unless the probation officer excuses him from doing so.
   If he does not have full-time employment he must try to find full-time
   employment, unless the probation officer excuses him from doing so. If he
   plans to change where he works or anything about his work (such as his
   position or his job responsibilities), he must notify the probation officer at
   least 10 days before the change. If notifying the probation officer at least 10
   days in advance is not possible due to unanticipated circumstances, he must
   notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

8. The defendant must not communicate or interact with someone he knows is
   engaged in criminal activity. If he knows someone has been convicted of a
   felony, he must not knowingly communicate or interact with that person
   without first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, he
   must tell the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm,
    ammunition, destructive device, or dangerous weapon (i.e, anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or
    death to another person such as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement
    agency to act as a confidential human source or informant without first
    getting the permission of the court.

12. If the probation officer determines that the defendant poses a risk to another
    person (including an organization), the probation officer may require him to
    notify the person about the risk and the defendant must comply with that
    instruction. The probation officer may contact the person and confirm that
    the defendant has notified the person about the risk.


                                       2
        Case 1:19-cr-00077-LM Document 42 Filed 09/09/21 Page 13 of 13




   13. The defendant must follow the instructions of the probation officer related to
       the conditions of supervision.

In addition, the defendant must comply with the following special conditions:

   1. Upon release, the defendant must obtain transportation directly from the
      prison to his approved residence. The defendant must eliminate or minimize
      any stops during that transport.

   2. The defendant is restricted to his residence at all times until April 7, 2022,
      except for: employment; religious services; medical, substance abuse, or
      mental health treatment; attorney visits; court appearances; court-ordered
      obligations; or other activities as pre-approved by the officer. During this
      time period, the defendant’s location will be monitored at the discretion of his
      probation officer. The probation officer will determine what type of
      technology to use to monitor the defendant. The defendant must follow the
      rules and regulations of any monitoring program. The defendant must pay
      for the cost of the program to the extent he is able, as determined by the
      probation officer.

   3. The defendant must not use or possess any controlled substances without a
      valid prescription. If the defendant does have a valid prescription, he must
      disclose the prescription information to the probation officer and follow the
      instructions on the prescription.

   4. The defendant must submit his person, property, house, residence, vehicle,
      papers, computers (as defined in 18 U.S.C. § 1030(e)(1)), other electronic
      communications or data storage devices or media, or office, to a search
      conducted by a United States Probation Officer. Failure to submit to a search
      may be grounds for revocation of release. The defendant must warn any
      other occupants that the premises may be subject to searches pursuant to
      this condition. The probation officer may conduct a search under this
      condition only when reasonable suspicion exists that the defendant has
      violated a condition of supervision and that the areas to be searched contain
      evidence of this violation. Any search must be conducted at a reasonable
      time and in a reasonable manner.




                                          3
